 



Exhibit 10.25

EXHIBIT D-1

Form of Hollinger International Amended and Restated Pledge Agreement
Among Hollinger International Inc. and Wachovia Bank, N.A.
dated as of December 23, 2002

HOLLINGER INTERNATIONAL PLEDGE AGREEMENT

          THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) dated as
of December 23, 2002, is between HOLLINGER INTERNATIONAL INC., a Delaware
corporation (the “Pledgor”), and WACHOVIA BANK, N.A., in its capacity as
administrative agent for the Lenders referred to below (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

          WHEREAS, the Pledgor executed that certain Third Amended and Restated
Guaranty dated as of April 30, 1999, in favor of certain financial institutions,
and Toronto Dominion (Texas), Inc. (in its capacity as defined below) (as
amended or modified and in effect on the Amendment Effective Date, the “Original
Guaranty”) in connection with that certain Fourth Amended and Restated Credit
Agreement, dated as of April 30, 1999 (as amended or modified and in effect on
the Amendment Effective Date, the “Existing Credit Agreement”) among Hollinger
International Publishing Inc. (the “Company”), Telegraph Group Limited
(“Telegraph”), certain other borrowers, The Toronto-Dominion Bank
(“Toronto-Dominion”), as issuing bank and Toronto Dominion (Texas) Inc., as
administrative agent (in such capacity, together with any successors in such
capacity); and

          WHEREAS, in connection with the Original Guaranty, the Pledgor and
Toronto Dominion (Texas), Inc., as administrative agent entered into that
certain Third Amended and Restated Pledge Agreement dated as of April 30, 1999
(the “1999 Pledge Agreement”); and

          WHEREAS, in connection with the Original Guaranty, the Pledgor,
Toronto-Dominion and Toronto Dominion (Texas), Inc., in its capacities as
administrative agent, and HII entered into that certain Pledge Agreement dated
as of August 23, 2001 (the “2001 Pledge Agreement”); and

          WHEREAS, the Company has requested various financial institutions
(together with their respective successors and assigns, collectively the
“Lenders” and each individually a “Lender”) to amend and restate the Existing
Credit Agreement on the terms and conditions set forth in the Fifth Amended and
Restated Credit Agreement, dated as of even date herewith, among the Company,
Telegraph and First DT Holdings Limited (“FDTH” and, together with the Company
and Telegraph, each a “Borrower” and collectively, the “Borrowers”), the
Lenders, the Administrative Agent, Wachovia Securities, Inc., as sole lead
arranger and book runner, Toronto Dominion (Texas), Inc., as Syndication Agent
and General Electric Capital Corporation, as Documentation Agent (together with
all amendments and other modifications, if any, from time to time made thereto,
the “Amended and Restated Credit Agreement”) to set forth, among other things,
the terms and conditions under which the Lenders thereafter will make credit
extensions to the Borrowers; it being the intention of the Company, the Lenders,
and the Administrative Agent that the Amended and Restated Credit Agreement and
the Loan Documents executed in

 



--------------------------------------------------------------------------------



 



connection therewith shall not effect the novation of the obligations of the
Borrowers under the Existing Credit Agreement but be merely a restatement and,
where applicable, an amendment of and substitution for the terms governing such
obligations hereafter; and

          WHEREAS, in connection with the Amended and Restated Credit Agreement,
the Pledgor is executing and delivering an amended and restated guaranty of even
date herewith (the “Hollinger International Guaranty”) of the obligations of the
Borrowers under the Amended and Restated Credit Agreement; and

          WHEREAS, as a condition precedent to the Amendment Effective Date of
the Amended and Restated Credit Agreement, the Pledgor is required to execute
and deliver this Agreement; and

          WHEREAS, the Pledgor desires to amend and restate the 1999 Pledge
Agreement and the 2001 Pledge Agreement to recognize the addition of new
Borrowers, and the termination of certain indebtedness of the Pledgor secured
thereby, it being the intention of the Pledgor, the Lenders and the
Administrative Agent that this Pledge Agreement and the Loan Documents executed
in connection herewith shall not effect a novation of the obligations of Pledgor
under the 1999 Pledge Agreement and the 2001 Pledge Agreement but be merely a
restatement and where applicable, an amendment of and substitution for the terms
governing such obligations hereafter; and

          WHEREAS, the Pledgor has duly authorized the execution, delivery and
performance of this Agreement; and

          WHEREAS, it is in the best interests of the Pledgor to execute this
Agreement inasmuch as the Pledgor will derive substantial direct and indirect
benefits from the Loans made from time to time to the Borrowers and the Letters
of Credit issued from time to time for the account of the Company and Telegraph
pursuant to the Amended and Restated Credit Agreement;

          NOW, THEREFORE, for and in consideration of any loan, advance or other
financial accommodation heretofore or hereafter made to any of the Borrowers
under or in connection with the Amended and Restated Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

          1. Definitions. (a) When used herein, the following terms have the
following meanings (such meanings to be applicable to both the singular and
plural forms of such terms):



       Collateral — see Section 2 hereof.



       Default means the occurrence of any Event of Default (as defined in the
Amended and Restated Credit Agreement).



       Issuer means the issuer of any of the shares of stock or other securities
representing all or any of the Collateral.



       Liabilities means all obligations (monetary or otherwise) of the Pledgor,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due including,
without limitation, any post-petition interest accruing during any bankruptcy
reorganization of the Pledgor or other similar

Hollinger International Pledge Agreement

2



--------------------------------------------------------------------------------



 





  proceeding, which arise out of or in connection with the Hollinger
International Guaranty, this Agreement, any other Loan Document or other
document or instrument executed in connection therewith.



       Loan Document has the meaning assigned to such term in the Amended and
Restated Credit Agreement.          Maker means the maker of any of the
Subsidiary Notes or other chattel paper representing any or all of the
Collateral.          Qualified Hedge Counterparty means Wachovia Bank, N.A. and
each other Person who, on the date the applicable Hedging Agreement is entered
into is a Lender or an affiliate of a Lender.          Secured Parties has the
meaning assigned to such term in the Hollinger International Guaranty.

          (b) Unless otherwise defined herein or the context otherwise requires,
capitalized terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Amended and Restated Credit Agreement.

          2.    Pledge. As security for the payment of all Liabilities, the
Pledgor hereby pledges to the Administrative Agent for the benefit of itself and
the other Secured Parties, and grants to the Administrative Agent for the
benefit of itself and the other Secured Parties, a continuing security interest
in, all of the following:



       (a)  All equity interests owned by the Pledgor in any Borrower or other
Restricted Subsidiary, including without limitation, all Entity Interests and
all of the shares of stock and other securities described in Schedule I hereto
listed under the Pledgor’s name, all of the certificates and/or instruments
representing such equity interests, shares of stock and other securities and all
cash, securities, dividends, distributions, returns of capital, instruments,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
equity interests, shares or other securities;          (b)  All additional
shares of stock of any of the Issuers listed in Schedule I and all additional
shares of stock or other equity interests of any Borrower or other Restricted
Subsidiary, at any time and from time to time acquired by the Pledgor in any
manner, all of the certificates representing such additional shares or other
equity interests, and all interest, cash, instruments, securities, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares;          (c)  All of the Subsidiary Notes, Subsidiary Security
Agreements, instruments and chattel paper described in Schedule II hereto listed
under the Pledgor’s name, all indebtedness evidenced thereby or related thereto,
all other indebtedness owed to the Pledgor by any Borrower or Restricted
Subsidiary, all substitutes for or additions to any of the foregoing,

Hollinger International Pledge Agreement

3



--------------------------------------------------------------------------------



 





  and any interest, products, proceeds or other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing;



       (d)  All additional Subsidiary Notes, Subsidiary Security Agreements,
instruments and chattel paper of any of the Makers listed in Schedule II hereto
or any other Subsidiary of the Pledgor at any time and from time to time
acquired by the Pledgor in any manner, all additional indebtedness evidenced
thereby or related thereto, all other additional indebtedness of any Borrower or
Restricted Subsidiary at any time and from time to time acquired by the Pledgor,
all substitutes for or additions to any of the foregoing, and any interest,
products, proceeds or other property at any time and from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;          (e)  All other property hereafter delivered to the
Administrative Agent in substitution for or in addition to any of the foregoing,
all certificates and instruments representing or evidencing such property, and,
subject to Section 5 hereof, all cash, securities, interest, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof; and  
       (f)  All products and proceeds of all of the foregoing.

     All of the foregoing are herein collectively called the “Collateral”.

          The Pledgor agrees to deliver to the Administrative Agent, promptly
upon receipt and in due form for transfer (i.e., endorsed in blank or
accompanied by stock or bond powers executed in blank), any Collateral which may
at any time or from time to time be in or come into the possession or control of
the Pledgor; and prior to the delivery thereof to the Administrative Agent, such
Collateral shall be held by the Pledgor separate and apart from its other
property and in express trust for the Administrative Agent. In addition, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing the Collateral for certificates or
instruments of smaller or larger denominations.

          3.    Warranties; Further Assurances. The Pledgor warrants to the
Administrative Agent and each other Secured Party that: (a) the Pledgor is (or
at the time of any future delivery, pledge, assignment or transfer thereof will
be) the legal and equitable owner of the Collateral free and clear of all liens,
security interests and encumbrances of every description whatsoever other than
the security interest created hereunder; (b) assuming continuous possession by
the Administrative Agent, the pledge and delivery of the Collateral pursuant to
this Agreement will create a valid perfected security interest in the Collateral
in favor of the Administrative Agent; (c) no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party which has not been obtained, made or
taken, is required for (i) the grant by the Pledgor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by the Pledgor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), or (iii) the exercise by the Administrative Agent of its voting or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the securities pledged hereunder by laws
affecting the offering and sale of securities

Hollinger International Pledge Agreement

4



--------------------------------------------------------------------------------



 



generally; (d) all shares of stock referred to in Schedule I hereto are duly
authorized, validly issued, fully paid and non-assessable; (e) no consent,
approval, authorization, order, registration or qualification of or with any
governmental agency or body or any court or any other Person is required for the
sale of any of the Collateral in accordance with the provisions of this
Agreement, except for such as have been obtained or made and except as may be
required in connection with the disposition of any portion of the securities
pledged hereunder by laws affecting the offering and sale of securities
generally; (f) as to each Issuer whose name appears in Schedule I hereto, the
Collateral represents on the date hereof not less than the applicable percent
(as shown in Schedule I hereto) of the total shares of capital stock issued and
outstanding of such Issuer; (g) the information contained in Schedule I hereto
is true and accurate in all respects, and reflects all equity interests owned by
the Pledgor in any Borrower or any Restricted Subsidiary; and (h) the
information contained in Schedule II hereto is true and accurate in all
respects, and reflects all indebtedness owed to the Pledgor by any Borrower or
Restricted Subsidiary.

          So long as any of the Liabilities shall be outstanding or any
commitment shall exist on the part of the Administrative Agent or any Secured
Party with respect to the creation of any Liabilities, the Pledgor (i) shall
not, without the express prior written consent of the Administrative Agent,
(x) sell, assign, exchange, pledge or otherwise transfer, encumber, or grant any
option, warrant or other right to purchase any Collateral which is pledged
hereunder, or (y) otherwise diminish or impair any of its rights in, to or under
any of the Collateral; (ii) as to each Issuer whose name appears on Schedule I
hereto, shall continue to own and keep pledged hereunder not less than the
applicable percent (as shown in Schedule I hereto) of the total shares of
capital stock issued and outstanding of such Issuer; (iii) shall execute such
Uniform Commercial Code financing statements and other documents (and pay the
costs of filing and recording or re-filing and re-recording the same in all
public offices reasonably deemed necessary or appropriate by the Administrative
Agent) and do such other acts and things, all as the Administrative Agent may
from time to time reasonably request, to establish and maintain a valid,
perfected security interest in the Collateral, including, without limitation,
marking the Pledgor’s stock transfer books and records to reflect such security
interest (free of all other liens, claims and rights of third parties
whatsoever), to secure the performance and payment of the Liabilities; (iv) will
execute and deliver to the Administrative Agent such stock powers, endorsements
and similar documents relating to the Collateral, satisfactory in form and
substance to the Administrative Agent, as the Administrative Agent may
reasonably request; (v) will upon the request of the Administrative Agent, upon
the occurrence and during the continuance of an Event of Default, notify each
issuer of the indebtedness pledged hereunder that such indebtedness is subject
to the security interest granted hereunder; and (vi) will furnish the
Administrative Agent or any other Secured Party with such information concerning
the Collateral as the Administrative Agent or such other Secured Party may from
time to time reasonably request, and will permit the Administrative Agent or any
other Secured Party or any designee of the Administrative Agent or any other
Secured Party, from time to time at reasonable times and on reasonable notice,
to inspect, audit and make copies of and extracts from all records and all other
papers in the possession of the Pledgor which pertain to the Collateral as set
forth in Section 10.2 of the Amended and Restated Credit Agreement, and will,
upon request of the Administrative Agent at any time when a Default has occurred
and is continuing, deliver to the Administrative Agent all of such records and
papers.

          4.     Holding in Name of Administrative Agent, etc. The
Administrative Agent may from time to time after the occurrence and during the
continuance of a Default, without notice to

Hollinger International Pledge Agreement

5



--------------------------------------------------------------------------------



 



the Pledgor, take all or any of the following actions: (a) transfer all or any
part of the Collateral into the name of the Administrative Agent or any nominee
or sub-agent for the Administrative Agent, with or without disclosing that such
Collateral is subject to the lien and security interest hereunder; (b) appoint
one or more sub-agents or nominees for the purpose of retaining physical
possession of the Collateral; (c) notify the parties obligated on any of the
Collateral to make payment to the Administrative Agent of any amounts due or to
become due thereunder; (d) endorse any checks, drafts or other writings in the
name of the Pledgor to allow collection of the Collateral; (e) enforce
collection of any of the Collateral by suit or otherwise, and surrender, release
or exchange all or any part thereof, or compromise or renew for any period
(whether or not longer than the original period) any obligations of any nature
of any party with respect thereto; and (f) take control of any proceeds of the
Collateral. Without limiting the forgoing or any other provision in the Loan
Documents, the Administrative Agent may at any time make any and all filings
deemed reasonably necessary in furtherance of this Agreement, the other Loan
Documents and the purposes hereof and thereof, including without limitation,
Uniform Commercial Code financing statements showing the Pledgor as Debtor
thereunder (which financing statements may be filed in advance of the Amendment
Effective Date) in all appropriate jurisdictions, which financing statements may
describe the collateral in which a security interest is granted by each such
Debtor as “all assets” of such Debtor.

          5.     Voting Rights, Dividends, Payments, etc. (a) Notwithstanding
certain provisions of Sections 2 and 4 hereof, so long as the Administrative
Agent has not given the notice referred to in paragraph (b) below:



       (1) The Pledgor shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase or subscription rights or other
similar rights to acquire equity interests (but any such exercise by the Pledgor
of stock purchase or subscription rights or other similar rights to acquire
equity interests may be made only from funds of the Pledgor not comprising part
of the “Collateral” as defined in the Amended and Restated Credit Agreement)
relating or pertaining (to the extent that the Pledgor is otherwise entitled to
exercise such rights) to the Collateral constituting stock or any part thereof
for any purpose; provided, however, that the Pledgor agrees that it will not
exercise any such rights or powers in any manner which would have a material
adverse effect on the value of such Collateral or any part thereof.



       (2) The Pledgor shall, subject to the proviso below, be entitled to
receive and retain (to the extent that the Pledgor is otherwise entitled to
receive and retain dividends in respect of the Collateral) any and all lawful
dividends payable in respect of the Collateral constituting stock which are paid
in cash by any Issuer if such dividends are permitted by the Amended and
Restated Credit Agreement; provided, however, that all dividends and
distributions in respect of such Collateral or any part thereof made in shares
of stock or other property or otherwise representing any return of capital,
whether resulting from a subdivision, combination or reclassification of such
Collateral or any part thereof or received in exchange for such Collateral or
any part thereof or as a result of any merger, consolidation, acquisition or
other exchange of assets to which any Issuer may be a party or otherwise or as a
result of any exercise of any stock purchase or subscription right, shall be and
become part of the Collateral hereunder and, if received by the Pledgor, shall
be forthwith delivered to the Administrative Agent in due form for

Hollinger International Pledge Agreement

6



--------------------------------------------------------------------------------



 





  transfer (i.e., endorsed in blank or accompanied by stock or bond powers
executed in blank) to be held for the purposes of this Agreement.



       (3) The Administrative Agent shall execute and deliver, or cause to be
executed and delivered, to the Pledgor, all such proxies, powers of attorney,
dividend orders and other instruments as the Pledgor may request for the purpose
of enabling the Pledgor to exercise the rights and powers which it is entitled
to exercise pursuant to clause (1) above and to receive the dividends which it
is authorized to retain pursuant to clause (2) above.



       (4) Subject to any restrictions contained herein or in any other Loan
Document, the Pledgor shall be entitled to (a) collect all regular payments made
or proceeds received with respect to Collateral constituting the Subsidiary
Notes or relating to any other indebtedness pledged hereunder, and (b) enforce
and prosecute all rights and remedies available under any of the Subsidiary
Notes or Subsidiary Security Agreements, or under the documents governing or
evidencing any other indebtedness pledged hereunder.

          (b)  Upon written notice from the Administrative Agent during the
existence of a Default, and for so long as the same shall be continuing, all
rights and powers which the Pledgor is entitled to exercise pursuant to
Section 5(a)(1) hereof, and all rights of the Pledgor to receive and retain
dividends pursuant to Section 5(a)(2) hereof, and all rights of the Pledgor to
receive payments pursuant to Section 5(a)(4) hereof, shall forthwith cease, and
all such rights and powers shall thereupon become vested in the Administrative
Agent which shall have, during the continuance of such Default, the sole and
exclusive authority to exercise such rights and powers and to receive such
dividends and payments. Any and all money and other property paid over to or
received by the Administrative Agent pursuant to this paragraph (b) shall be
retained by the Administrative Agent as additional Collateral hereunder and
applied in accordance with the provisions hereof.

          6.     Remedies. Whenever a Default shall exist and be continuing, the
Administrative Agent may exercise from time to time any rights and remedies
available to it under the Uniform Commercial Code as in effect in New York or
otherwise available to it. Without limiting the foregoing, whenever a Default
shall exist and be continuing, the Administrative Agent (a) may, to the fullest
extent permitted by applicable law, without notice, advertisement, hearing or
process of law of any kind, (i) sell any or all of the Collateral, free of all
rights and claims of the Pledgor therein and thereto, at any public or private
sale or brokers’ board and (ii) bid for and purchase any or all of the
Collateral at any such public sale; (b) shall have the right, for and in the
name, place and stead of the Pledgor, to execute endorsements, assignments,
stock powers and other instruments of conversion, conveyance or transfer with
respect to all or any of the Collateral; and (c) may, with respect to the
Collateral consisting of the Subsidiary Notes or relating to any other
indebtedness pledged hereunder, declare the underlying loans immediately due,
payable and collectible without notice to the Pledgor, regardless of maturity
and in that event the underlying loans and obligations shall become immediately
due, payable, and collectible; and thereupon the Administrative Agent may then
or at any time thereafter, in addition to the remedies of the Administrative
Agent and the other Secured Parties set forth in the Amended and Restated Credit
Agreement and the Hollinger International Guaranty, collect

Hollinger International Pledge Agreement

7



--------------------------------------------------------------------------------



 



from the Pledgor any payments or collections theretofore received by the Pledgor
pursuant to Section 5 hereof, or sell, assign, transfer and deliver the whole of
the Collateral, or any part thereof, or additions thereto, or substitutions
therefor, in such order as the Administrative Agent may elect, at public or
private sale, at such price or prices, and upon such terms and conditions as the
Administrative Agent in its sole and absolute discretion may determine, without
demand, advertisement or notice of any kind. The Pledgor hereby expressly
waives, to the fullest extent permitted by applicable law, any and all notices,
advertisements, hearings or process of law in connection with the exercise by
the Administrative Agent of any of its rights and remedies during the
continuance of a Default. If any notification of intended disposition of any of
the Collateral is required by law, such notification, if mailed, shall be deemed
reasonably and properly given if mailed by certified or registered mail at least
twenty (20) days before such disposition, postage prepaid, addressed to the
Pledgor, either at the address of the Pledgor shown below, or at any other
address designated to the Administrative Agent in accordance with Section 8
hereof. Any proceeds of any of the Collateral may be applied by the
Administrative Agent to the payment of expenses in connection with the
Collateral, including, without limitation, reasonable attorneys’ fees and legal
expenses, and any balance of such proceeds may be applied by the Administrative
Agent toward the payment of such of the Liabilities, and in such order of
application, as the Administrative Agent may from time to time elect (and, after
payment in full of all Liabilities, any excess shall be delivered to the Pledgor
or as a court of competent jurisdiction shall direct).

          The Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with any sale of Collateral as it may be
advised by counsel is necessary in order to (x) avoid any violation of
applicable law (including, without limitation, compliance with such procedures
as may restrict the number of prospective bidders and purchasers and/or further
restrict such prospective bidders or purchasers to persons or entities who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Collateral)
or (y) obtain any required approval of the sale or of the purchase by any
governmental regulatory authority or official, and the Pledgor agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner and that the Administrative Agent
shall not be liable or accountable to the Pledgor for any discount allowed by
reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.

          7.     Termination or Release. This Agreement and the security
interest granted hereby shall terminate when all the Liabilities have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Amended and Restated Credit Agreement. The Administrative Agent shall
execute and deliver to the Pledgor, at the Pledgor’s expense, all documents that
the Pledgor shall reasonably request to evidence such termination or release.
Any execution and delivery of documents pursuant to this Section 7 shall be
without recourse to or warranty by the Administrative Agent. If at any time all
or any part of any payment theretofore applied by the Administrative Agent or
any other Secured Party to any of the obligations under the Facilities is or
must be rescinded or returned by the Administrative Agent or such other Secured
Party for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Pledgor), such obligations shall, for the
purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by the Administrative

Hollinger International Pledge Agreement

8



--------------------------------------------------------------------------------



 



Agent or such other Secured Party, and this Agreement shall continue to be
effective or be reinstated, as the case may be, as to such obligations, all as
though such application by the Administrative Agent or such other Secured Party
had not been made.

          8.     Address for Notices. All notices hereunder shall be in writing
(including facsimile transmission) and shall be sent to the applicable party at
its address or facsimile number set forth below its signature hereto or at such
other address or facsimile number as such party may, by written notice received
by the other parties hereto, have designated as its address for such purpose.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery shall have been deemed to have been given when
received.

          9.     General. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it takes such action for that purpose as the Pledgor shall request in writing,
but failure of the Administrative Agent to comply with any such request shall
not of itself be deemed a failure to exercise reasonable care, and no failure of
the Administrative Agent to preserve or protect any rights with respect to the
Collateral against prior parties, or to do any act with respect to preservation
of the Collateral not so requested by the Pledgor, shall be deemed of itself a
failure to exercise reasonable care in the custody or preservation of any
Collateral.

          The Pledgor agrees to indemnify, defend and save and hold harmless
each Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. The Pledgor agrees to pay all reasonable expenses (including
reasonable fees and expenses of counsel) paid or incurred by the Administrative
Agent or any other Secured Party in endeavoring to collect the obligations of
the Pledgor, or any part thereof, and in enforcing this Agreement against the
Pledgor, and such obligations will themselves be obligations hereunder.

          No delay on the part of the Administrative Agent in exercising any
right, power or remedy shall operate as a waiver thereof, and no single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall be effective unless the same shall be in
writing and signed and delivered by the Administrative Agent and the Pledgor,
and then such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

          All obligations of the Pledgor and all rights, powers and remedies of
the Administrative Agent and the Secured Parties expressed herein are in
addition to all other rights, powers and

Hollinger International Pledge Agreement

9



--------------------------------------------------------------------------------



 



remedies possessed by them, including, without limitation, those provided by
applicable law or in any other written instrument or agreement relating to any
of the Liabilities or any security therefor.

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

          This Agreement shall be binding upon the Pledgor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Pledgor and the Administrative Agent and the
permitted successors and assigns of the Administrative Agent.

          This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
an original executed counterpart of this Agreement.

          ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE ADMINISTRATIVE
AGENT AND THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH OF THE ADMINISTRATIVE AGENT AND THE PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, TO THE ADDRESS OF THE PLEDGOR SPECIFIED IN, OR PURSUANT TO, THE
AMENDED AND RESTATED CREDIT AGREEMENT OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE PLEDGOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL

Hollinger International Pledge Agreement

10



--------------------------------------------------------------------------------



 



PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

          EACH OF THE PLEDGOR, THE ADMINISTRATIVE AGENT AND, BY ACCEPTING THE
BENEFITS HEREOF, EACH SECURED PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

          All payments to be made by the Pledgor to any person hereunder shall
be made free and clear of, and without deduction for or on account of, tax
unless the Pledgor is required by law to make such a payment subject to the
deduction or withholding of tax, in which case the sum payable by the Pledgor in
respect of which such deduction or withholding is required to be made shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, such person receives and retains (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or required to be made.

          The obligations of the Pledgor in respect of any sum due to the
Administrative Agent or any other Secured Party hereunder shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum was originally denominated (the “Original Currency”), be
discharged only to the extent that following receipt by the Administrative Agent
or such other Secured Party of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent or such other Secured Party, in accordance
with normal banking procedures, purchases the Original Currency with the
Judgment Currency. If the amount of Original Currency so purchased is less than
the sum originally due to the Administrative Agent or such other Secured Party,
each Pledgor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such other Secured Party, as
the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to the Administrative Agent or such
other Secured Party, as the case may be, the Administrative Agent or such other
Secured Party agrees to remit such excess to such Pledgor.

Hollinger International Pledge Agreement

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered as of the day and year first written above.

              HOLLINGER INTERNATIONAL INC.               By:
                                                                       Name:    
    Title:                   Address: 401 North Wabash Avenue
Chicago, Illinois 60611               Facsimile No.: (312) 321-0629    
Attention:    

Hollinger International Pledge Agreement



--------------------------------------------------------------------------------



 

          WACHOVIA BANK, N.A., as
Administrative Agent      

              By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

              Address:   One Wachovia Center
301 South College Street
Charlotte, NC 28288-0604               Facsimile:
Attention:   (704) 374-4092
Joe Mynatt                              

Hollinger International Pledge Agreement



--------------------------------------------------------------------------------



 



SCHEDULE I
TO HOLLINGER INTERNATIONAL PLEDGE AGREEMENT

STOCK

HOLLINGER INTERNATIONAL INC.

                      ISSUER Cert No. No. of Shares % Total Outstanding

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Hollinger International Publishing Inc. 
    3,4,5,6,7,8     110 share of common stock   100   110 common stock

Hollinger International Pledge Agreement



--------------------------------------------------------------------------------



 



SCHEDULE II

TO HOLLINGER INTERNATIONAL PLEDGE AGREEMENT

list of all debt owing from a Restricted Subsidiary to Hollinger International
USD unless otherwise stated

                  Hollinger International Inc. Amount Currency

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Hollinger UK Holdings Limited
    915,167.00       USD  
Midwest Suburban Publishing, Inc.
    50.00       USD  
Pioneer Newspapers Inc.
    50.00       USD  
Telegraph Australian Holdings Limited
    19,276.30       USD  
Telegraph Group Limited
    4,105.00       USD  

Hollinger International Pledge Agreement